      Case 4:20-cv-02606 Document 12 Filed on 08/10/20 in TXSD Page 1 of 4




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE     )
COMPANY and STATE FARM COUNTY MUTUAL       )
INSURANCE COMPANY OF TEXAS,                )
                                           )
                               Plaintiffs, )
                                           )
                   v.                      )
                                           )                           Case No. 4:20-cv-2606
                                           )
                                           )
COMPLETE PAIN SOLUTIONS LLC n/k/a          )                           PLAINTIFFS DEMAND
COMPLETE PAIN SOLUTIONS PLLC;              )                           TRIAL BY JURY
ALJ FLORENCE SPARROW, M.D.;                )
SEE LOONG CHIN, M.D.; and                  )
MMRI HOLDCO LLC n/k/a MRI HOLDCO ROLLOVER, )
LLC,                                       )
                                           )
                               Defendants. )


                        CERTIFICATE OF INTERESTED PARTIES
             (Plaintiffs State Farm Mutual Automobile Insurance Company and
                  State Farm County Mutual Insurance Company of Texas)

       Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm County

Mutual Insurance Company of Texas, as required by Rule 7.1 of the Federal Rules of Civil

Procedure and Paragraph 2 of the Order for Conference and Disclosure of Interested Parties

entered in this case [Docket No. 10], certifies that the interested persons are as follows:

       1.      Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm

Mutual”) is a company organized under the laws of Illinois with its principal place of business in

Illinois. State Farm Mutual has no parent corporation and no publicly-held corporation owns

10% or more of State Farm Mutual’s stock.

       2.      Plaintiff State Farm County Mutual Insurance Company of Texas (“State Farm

County”) is a company organized under the laws of Texas with its principal place of business in


                                                  1
     Case 4:20-cv-02606 Document 12 Filed on 08/10/20 in TXSD Page 2 of 4




Texas. State Farm County has no parent corporation and no publicly-held corporation owns 10%

or more of State Farm County’s stock.

       3.     Complete Pain Solutions, LLC n/k/a Complete Pain Solutions, PLLC

       4.     Defendant Alj Florence Sparrow, M.D.

       5.     Defendant See Loong Chin, M.D.

       6.     Defendant MMRI Holdco LLC n/k/a MRI Holdco Rollover, LLC

                                          Respectfully submitted,

                                          KATTEN MUCHIN ROSENMAN LLP

                                           By: /s/ Ross O. Silverman

                                                  Ross O. Silverman
                                                  (admission pro hac vice pending)
                                                  Katten Muchin Rosenman LLP
                                                  525 West Monroe Street
                                                  Chicago, IL 60661-3693
                                                  (312) 902-5200
                                                  ross.silverman@kattenlaw.com

                                                  ATTORNEY-IN-CHARGE FOR
                                                  PLAINTIFFS STATE FARM MUTUAL
                                                  AUTOMOBILE INSURANCE
                                                  COMPANY AND STATE FARM
                                                  COUNTY MUTUAL INSURANCE
                                                  COMPANY OF TEXAS

Of Counsel:

Jared T. Heck
(admission pro hac vice pending)
Amelia M. Chapple
(admission pro hac vice pending)
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661-3693
(312) 902-5200
jared.heck@katten.com
amelia.chapple@katten.com




                                             2
     Case 4:20-cv-02606 Document 12 Filed on 08/10/20 in TXSD Page 3 of 4




Micah Kessler
Nistico, Crouch & Kessler, P.C.
1900 West Loop South, Suite 800
Houston, TX 77027
(713) 781-2889
mkessler@nck-law.com




                                      3
     Case 4:20-cv-02606 Document 12 Filed on 08/10/20 in TXSD Page 4 of 4




                                      Certificate of Service

       This is to certify that all parties and counsel of record who are deemed to have consented

to electronic service are being served with a copy of this instrument via the US District Court for

the Southern District’s CM/ECF system on this the 10th day of August, 2020; and, that a true

and accurate copy of this instrument will also be served on the above-named Defendants.


This the 10th day of August, 2020.

                                                               /s/ Micah Kessler


Micah Kessler
Nistico, Crouch & Kessler, P.C.
1900 West Loop South, Suite 800
Houston, TX 77027
(713) 781-2889
mkessler@nck-law.com




                                                4
